department of the treasury internal_revenue_service washington d c date number release date gl-600553-99 cc el gl b2 uilc memorandum for delaware-maryland district_counsel from joseph w clark acting branch chief branch general litigation subject estate of this memorandum responds to your date request for pre-review of your memorandum to the delaware-maryland district_director concerning the above referenced case we agree that if the ex-wife was properly in the chain of title the service’s sec_6321 tax_liens attached to the property in the hands of the children and the service has the right to collect from the proceeds of the property neither taxpayer’s ex-wife or children were purchasers protected under sec_6323 as sec_6323 defines a purchaser as someone who paid adequate_and_full_consideration we also agree that the service should attempt to determine whether or how the ex-wife stepped into the chain of title and the status of probate proceedings because the service does not yet know how the ex-wife came to have title in the property it is not clear that the taxpayer’s children would be liable under u s c b for the transfer of this property accordingly we recommend that the first full paragraph on page be changed to read the prior personal_representatives taxpayer’s children whose appointment was in effect when the service’s proof_of_claim and amended proof_of_claim were filed on date and date respectively in the decedent’s estate proceeding could be liable as fiduciaries of the estate if as representatives of the decedent’s estate they made transfers of property of the decedent’s estate we also recommend that the forth paragraph on page be changed to read based upon the forgoing the service is entitled to priority and the personal_representatives may be liable pursuant to u s c b again we ask your office to review how the ex-wife came into the chain of title of the real_property if as representatives of the estate taxpayer’s children gl-600553-99 transferred the property to ex-wife in contravention of u s c a they would be liable under u s c b to the extent of the value of the property we also ask your office to determine whether other claims against the decedent’s estate were given preference over the service’s claims a separate assessment under sec_6901 would be necessary to administratively collect any u s c b liability under sec_6901 the statute_of_limitations on assessment of u s c b liability must be made no later than one year after the liability arises or no later than the expiration of the period for collection of the tax in respect of which such liability arises whichever is the later if you have any further questions please call the attorney assigned to this matter at
